DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Amended claim 33-35, 37-44, 46 and 48 are under examination.
Claim 27-32, 45 and 47 are withdrawn from examination.
Claim 1-26 and 36 are cancelled.
Claim 33-35, 37-44, 46 and 48 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 was filed after the mailing date of the Non-Final Rejection on 03/04/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn Rejection
The 35 U.S.C. 103 over claim 33-44, 46 and 48 as being unpatentable over Preeti Singh et al. (Ref. U, Functional and Edible Uses of Soy Protein Products, 2008) have been withdrawn in light of Applicant’s amendment to recite new limitation of “…an isoflavone content of at least 0.12% by weight of dry matter…” in claim 33.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33-44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Preeti Singh et al. (Ref. U, Functional and Edible Uses of Soy Protein Products, 2008) and in view of Pandjaitan et al. (Enrichment of Genistein in Soy Protein Concentrate with b-glucosidase, 2000). 
Regarding claim 33, 34, 35 and 43, Preeti Singh et al. (Singh) discloses soybean protein concentrates (processed, solid soya protein product) prepared from soybean flakes (soya bean meal) (pg. 16, col. 1, first full paragraph, under Concentrates) containing 66.2% by weight by dry matter of protein (pg. 15, Table 3, under Concentrates), which is in range with the cited range of 65-75%. Singh discloses the soybean protein concentrates (processed, solid soya protein product) with a moisture content of 6.7% (pg. 15, Table 3, under Concentrates), which corresponds to 93.3% dry matter (100-9.7% = 93.3%). Singh’s 93.3% of dry matter is in range of a dry matter content the about 90% by weight or greater.
With respect to claim 33 and 35, Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, which overlaps the cited range of claim 33. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). With respect to claim 35, wherein the endpoint of 0.1% potassium provides a corresponding ratio of the protein, 66.2% by weight by dry matter to the potassium, 0.1%, ratio of 66.2:0.1 (662:1), which is in range with the cited range of about 50:1 or greater. 
With respect to the  limitation of “…0.2% by weight of less of sodium…”,  Singh discloses the soy protein concentrates with 0.002 to 1.2% of sodium, which overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
 Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates; which is in range with the cited range of about 65% by weight or greater of indigestible oligosaccharide content of soya bean material has been removed. 
With respect to new limitation of “…an isoflavone content of at least 0.12% by weight of dry matter…”, Singh recognize a high concentration of isoflavones in soy-protein products (Abstract); however Singh does not explicitly disclose the soy protein concentrates with a isoflavone content of at least 0.12% by weight of dry matter. Pandjaitan et al. (Pandjaitan) discloses genistein (pg. 403, col. 1, introduction), which is a known isoflavone in soy protein concentrate; in an amount of 1.214 mg/g, corresponds to 1.214% wt. (pg. 403, Abstract, pg. 405, col. 2, Table 6- pg. 406). Singh and Pandjaitan are of the same field of endeavor of soy protein concentrate in various food product. It would have been obvious to one of ordinary skill in the art to be motivated by Singh (pg. 16, col. 2, second full paragraph) to employ an amount of genistein (isoflavone) as taught of Pandjaitan in Singh’s soy protein concentrate for a desired health benefit,  as taught by Pandjaitan (pg. 403, col. 1, introduction). With respect to new limitation of “…an isoflavone content of at least 0.14% by weight of dry matter…” as cited in claim 43, modified Singh discloses the genistein (pg. 403, col. 1, introduction), which is a known isoflavone in soy protein concentrate; in an amount of 1.214 mg/g, corresponds to 1.214% wt. (pg. 403, Abstract, pg. 405, col. 2, Table 6- pg. 406), wherein modified Singh’s genistein (isoflavone) amount of 1.214% wt. is considered close to the cited amount in claim 43, absent a showing of unexpected results. 
 With respect to claim 34, soybean flakes are obtained from sources, soybean (beans). Additionally, Singh teaches food comprising the soy protein concentrates with cereal grains (pg. 17, col. 2)
Regarding claim 36 and 37, Singh discloses the soy protein concentrates with 0.1 to 2.4% (pg. 16, Table 4) of potassium, which overlaps the cited ranges of claim 36 and 37. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 38, Singh discloses the soy protein concentrates (processed, solid soya protein product) with 0.3% (pg. 16, Table 4) of magnesium which is in range with the cited range of about 0.3% or less by weight.
Regarding claim 39 and 40, Singh discloses oligosaccharides are removed (pg. 16, col. 1, first full paragraph, under Concentrates), encompasses 100% removal of the oligosaccharides which is expected to include indigestible oligosaccharides from the soy protein concentrates (processed, solid soya protein product). Singh’s range encompasses zero amount the oligosaccharides, including the indigestible oligosaccharides is in range with the cited range of claim 39 and 40. 
Regarding claim 41, Singh discloses amounts of calcium and copper in the soy protein concentrates (processed, solid soya protein product) are substantially unchanged in comparison with defatted soy flour (soya bean meal) (pg. 16, Table 4).
Regarding claim 42, Singh discloses the soy protein concentrates (processed, solid soya protein product) contains zinc amount (pg. 16, Table 4) which is in range with the cited range. 
Regarding claim 44, Singh discloses the soy protein concentrates (processed, solid soya protein product) contains iron with an endpoint 0.02% (pg. 16, Table 4) which is 200% by weight greater than the defatted soy flour (soya bean meal) in amount of 0.01%, and is in range with the cited amount.
Regarding claim 46, Singh discloses the soy protein concentrates (processed, solid soya protein product) with functional property including water absorption uptake (p. 19, Table 7, pg. 20, col. 2, first full paragraph). Singh does not explicitly disclose the cited water holding capacity as in claim 46; however, it would have been obvious to one of ordinary skill in the art to include the cited water holding capacity in Singh’s soy protein concentrates since Singh clearly teaches the soy protein concentrates in multiple food systems varying different desired textures (Table 7, pg. 20-25). It is noted the cited water absorption uptake is considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990).
Regarding claim 48, Singh discloses adding 1% of the soy protein concentrates (processed, solid soya protein product) to yogurt (food product) (pg. 24, col. 2, first paragraph). 



Response to Arguments
Applicant asserts “…Singh only mentions isoflavone concentration once, indicating that “[s]oy protein products contain a high concentration of isoflavones, up to 1 g/kg” (e.g., up to 0.1%). Singh, Abstract. Singh fails to disclose any possible isoflavone concentration ranges greater than 0.1%, such as “an isoflavone content of at least 0.12%,” recited in amended claim 33, let alone any specific embodiments having such an isoflavone content. Nor does Singh teach or suggest how one of ordinary skill in the art might achieve a processed, solid soya protein product having all the features recited in the claims, including the recited isoflavone content…”.

Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
With respect to new limitation of “…an isoflavone content of at least 0.12% by weight of dry matter…”, Singh recognize a high concentration of isoflavones in soy-protein products (Abstract); however Singh does not explicitly disclose the soy protein concentrates with a isoflavone content of at least 0.12% by weight of dry matter. Pandjaitan et al. (Pandjaitan) discloses genistein (pg. 403, col. 1, introduction), which is a known isoflavone in soy protein concentrate; in an amount of 1.214 mg/g, corresponds to 1.214% wt. (pg. 403, Abstract, pg. 405, col. 2, Table 6- pg. 406). Singh and Pandjaitan are of the same field of endeavor of soy protein concentrate in various food product. It would have been obvious to one of ordinary skill in the art to be motivated by Singh (pg. 16, col. 2, second full paragraph) to employ an amount of genistein (isoflavone) as taught of Pandjaitan in Singh’s soy protein concentrate for a desired health benefit,  as taught by Pandjaitan (pg. 403, col. 1, introduction).

Applicant asserts “…Examiner improperly dismisses this argument out of hand because “the instant claims are to product[s] ... not method[s]” and because “Applicant’s remark [is] not commensurate [with] the instant product claims.” Office Action, page 6. Applicant does not dispute that the claims under examination are product claims. But regardless of whether claims are directed to products or methods, a reference or combination of references may support an obviousness rejection only “if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention.” M.P.E.P. § 2121(1ID) (emphasis added). “Without a disclosure enabling one skilled in the art to produce [the claimed invention] without undue experimentation, the reference would not be applicable as prior art.” M.P.E.P. § 2101.01 (emphasis added) (citing Elan Pharm., Inc. v. Mayo Found. For Med. Educ. & Res., 346 F.3d 1051, 1054 (Fed. Cir. 2003)).
 Because Singh does not provide an enabling disclosure for soy protein products having the features recited in the claims, the obviousness rejection based on Singh is improper. For this additional reason, Singh fails to render obvious the subject matter of any of the pending claims…”.

Applicant's arguments are not persuasive. Singh’s teaching is not limited to particular embodiments, but rather a teaching of as a whole. Additionally, the instant claims are to product claims and not method claims, “how to arrive at any specific soy protein product”, hence Applicant’s remark does not commensurate the instant product claims. Furthermore, the product claims with recited limitations as presented are fully addressed in the above obviousness rejections with the combined prior art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/